Exhibit 99.01 For further information: Media Contact: Amy Yuhn 312-564-1378 ayuhn@theprivatebank.com Investor Relations Contact: Tracy Kessner 312-564-1467 tkessner@theprivatebank.com For Immediate Release PrivateBancorp Declares Quarterly Cash Dividend CHICAGO, June 6, 2011 PrivateBancorp, Inc. (NASDAQ: PVTB) announced today its board of directors declared a quarterly cash dividend of $0.01 per share for the second quarter 2011 payable on June 30, 2011, to stockholders of record on June 16, 2011.This dividend is unchanged from the prior quarterly dividend of $0.01 per share. About PrivateBancorp, Inc. PrivateBancorp, Inc., through its subsidiaries, delivers customized business and personal financial services to middle-market companies, as well as business owners, executives, entrepreneurs and families in all of the markets and communities it serves.As of March 31, 2011, the Company had 34 offices in 10 states and $12.5 billion in assets.Our website is www.theprivatebank.com. #####
